Citation Nr: 1128934	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for tinea pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation for the Veteran's service connected tinea pedis to a 10 percent rating.  The Veteran has continued to disagree with the assigned rating.


FINDING OF FACT

The Veteran's tinea pedis does not involve 20 percent or more of his entire body or exposed area, and he is not on any systemic therapy for it.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In May 2008 and September 2009 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the September 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, VA examination reports, and the testimony of the Veteran and his spouse at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned.  A noncompensable rating may be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected and; no more than topical therapy required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

The evidence supporting the Veteran's claim includes his statements and some of the medical evidence of record.  VA outpatient treatment records dated in 2010 and 2011 disclose the Veteran has been treated for skin rashes.  It was noted in April 2010 that he had significantly poor foot hygiene with severe dry skin and toenails that were thickened and dystrophic, especially the hallux toenails.  There was some edema, as indicated by swelling over the sock.  In October 2010, the Veteran reported lesions of the lower extremities.  It was stated he had been treated as an outpatient for 18 months with antifungal creams, without resolution.  Later that month, an examination revealed generalized fine scaling of the body with excoriated patches of the trunk, arms, and legs.  There were very tender spots of the left posterior heel and even more tender spots on the right instep.  The assessment was eczema with furuncles of the lower legs.  On examination of the lower extremities, there was edema with erythematous macules.  There were scaly dry lesions to the feet and ankle.  The skin was warm and dry, with no drainage noted.  The Veteran was seen the following month, and it was reported he had dry thickened skin over the dorsal and plantar surfaces of the feet.  The Veteran reported in December 2010 that his whole body had been covered the way his feet were.  In March 2011, the Veteran had severe ichthyotic hyperkeratosis of the left foot.  

The evidence against the Veteran's claim includes the reports of VA examination and the medical findings of record.  When he was examined by the VA in June 2008, it was noted the Veteran used several creams, but he did not use any systemic medication.  An examination revealed scaling over the soles and dorsal feet with thickening of four nails of the right foot and three of the left foot.  The nails showed subungual debris.  There was no evidence of scarring or disfigurement.  He had zero percent of his exposed skin involved and 10 percent of non-exposed skin.  The rash extended with a fairly well defined margin to the level of the ankles on both feet.  The diagnoses were tinea pedis and tinea unguium.  

The Veteran was again examined by the VA in February 2010.  His symptoms included itching and pain.  He indicated the course had been constant.  He used a cream twice daily but it did not totally relieve his symptoms.  On examination, there was scaling in a moccasin distribution of both feet with distortion of all toenails, especially the great toenails.  They displayed thickening, curling and subungual debris, as well as discoloration.  There was no evidence of scarring or disfigurement.  The examiner stated the rash involved 12 percent of the Veteran's entire body and 0 percent of exposed skin area.  The diagnosis was tinea pedis.  The examiner commented the Veteran's rash did not cause any impairment in activities of daily living or cause any functional impairment.  

When the Veteran was seen in a VA outpatient clinic in November 2010, it was reported there was no evidence of skin breakdown, ulcerations, swelling, erythema or edema.  The next month, he was noted to have scaly skin on the plantar surface.  An examination showed the skin was very thick on the plantar surface.  The examiner stated he was unsure if the Veteran's history of eczema had anything to do with the condition of his feet.  

The VA examinations conducted in June 2008 and February 2010 document that, at most, the Veteran's tinea pedis involved 12 percent of his entire body.  There is simply no clinical evidence the Veteran's service-connected skin condition involves 20 to 40 percent of his entire body or of exposed areas affected, which would be required for a higher rating.  In addition, he is not on any systemic therapy for tinea pedis.  The Board acknowledges the Veteran has been treatment for skin complaints since the most recent VA examination.  However, these records do not suggest in any way greater involvement or the need for systemic therapy such as corticosteroids or other immunosuppressive drugs.  Regular use of skin cream is not the type of systemic therapy, by use of internal drugs, warranting a higher rating under the schedule.

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his service-connected skin disability.  As noted above, there are no findings establishing it involves a sufficient area of his body or that he is on systemic therapy.  In sum, there is no basis on which an increased rating may be assigned.

The Board has also considered whether the Veteran's service-connected tinea pedis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for tinea pedis is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


